Title: To Thomas Jefferson from John Drayton, 22 February 1802
From: Drayton, John
To: Jefferson, Thomas


          
            Sir
            South CarolinaCharleston Feby 22d: 1802
          
          I have the honor to inform you, that Edward Croft Eqr., residing in this City, a young Gentleman of the bar, of respectability, is this day appointed and Commissioned, first Commissioner in this State; under the law, for the valuation of lands, houses, &c.: and in pursuance of the confidence, which you thought fit to repose in me.
          I have made many fruitless endeavors before this service, could be performed: And Mr. Croft, has taken upon him the duties of the office, from a desire of aiding (as far as he can) the Administration of his Country: the emoluments of the office being too inconsiderable to be a sufficient inducement.
          
          With Sentiments of high consideration I have the honor to be Sir, Yr. Most obt. Sert.
          
            John Drayton
          
        